*653On petition for rehearing.
Per Curiam.
In a petition for rehearing it is asserted that this court in its former opinion failed to consider that the defendant in this case was charged only with the manufacture or possession of utensils intended to be used in the unlawful manufacture of intoxicating liquors; and it is contended that the trial court erred in not defining the term “possession” as contemplated by such statute, and, also, failed to give instructions on other phases of the case.
No request was made for instruction on any of the propositions alluded to. And there is, in our opinion, no reason to believe that the jury was in any manner misled by failure to define the term “possession,” or instruct on any of the other abstract propositions alluded to. In other words, upon the record here there is no basis for the alleged error predicated on nondirection. See State v. Glass, 29 N. D. 620, 151 N. W. 229.
Rehearing denied.
Bronson, Ch. J., Christianson, Johnson, Nuessle, and Birdzell, JJ., concur.